Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are not persuasive and/or moot in view of new grounds of rejection.
Applicant argues that Rao fails to disclose amended limitations “providing application information from a first layer of the first UE to a second layer of the first UE, application information which is related to a service type, and the service type is identified based on an ITS-AID or a PSID.  The second layer of the first UE then generates SL DRX information for broadcast or groupcast, based on the application information and a layer-2 identifier, and communicates with a second UE based on the SL DRX information.”
By amendment, Rao discloses Providing application information from a first layer of the first UE to a second layer (see [0012], “access layer of the UE and higher layer of the UE”) of the first UE (see [0021] FIG. 6 is an illustration of an AS-layer control plane (CP) L2 protocol stack for a Mode 1 L-UE or mode 1 M-UE, different modes for the either UE,  to communicate with RAN node, via transfer of information between PHY layer and higher Layers as seen in fig. 6, according to an embodiment of the present disclosure, where figure 6 illustrates application stack as provided by applicant instant fig. 3b), wherein the application information is related to a service type (see [0021], “Mode 1 L-UE and a mode 1 M-UE”, wherein this is the same UE with different layers as known in the art for access layer of the UE and higher layer of the UE);
Generating, by the second layer of the first UE (see [0127] AS-layer or application layer which is a higher layer or second layer above access layer/physical layer),  sidelink (SL) discontinuous reception (DRX) (see discontinuous reception DRX is configured [0127]) information for broadcast or groupcast (see groupcast/multicast [0023]), based on the application information and a layer-2 identifier by the second layer (see [0024] “an AS-layer UP L2 Protocol Stack with unicast/groupcast DRB at a RAN node and a unicast/groupcast SL-RB via a L-UE for a Mode 1 M-UE (using RLC layer relaying), according to an embodiment of”); and
communicating with a second UE on the SL DRX information (see M-UE2/MUE1 in fig. 2a);
Rao does not specifically disclose however Adjakple in the same field of invention discloses and the service type is identified based on an intelligent transport systems-application object identifier (ITS-AID) or a provider service identifier (PSID) (see layer-3 ID may be mapped to the V2x PSID or ITS-AID in [0141]);
Furthermore, Applicant places emphasis that “a first layer of a first UE provides, to a second layer of the same first UE”.  Examiner discloses the protocol stack shown in fig. 6 of Rao. Here, either L-UE or M-UE satisfy the teaching that to communicate with the RAN node 214, information is transferred within each UE’s layers from access/physical layers PHY to additional higher layers such as MAC etc.  This is notoriously well-known in the art. Here, the same UE, either of 406 or 402 in fig. 6 are capable of this universally known and accepted standard. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (2021/0045093 A1) in view of Adjakple et al. (US 2021/0400448 A1).

Regarding claim 1 and 12, A method for a first user equipment (UE) operating in a wireless communication system, the method comprising:
Providing application information from a first layer of the first UE to a second layer (see [0012], “access layer of the UE and higher layer of the UE”) of the first UE (see [0021] FIG. 6 is an illustration of an AS-layer control plane (CP) L2 protocol stack for a Mode 1 L-UE or mode 1 M-UE, different modes for the either UE,  to communicate with RAN node, via transfer of information between PHY layer and higher Layers as seen in fig. 6, according to an embodiment of the present disclosure, where figure 6 illustrates application stack as provided by applicant instant fig. 3b), wherein the application information is related to a service type (see [0021], “Mode 1 L-UE and a mode 1 M-UE”, wherein this is the same UE with different layers as known in the art for access layer of the UE and higher layer of the UE);
Generating, by the second layer of the first UE (see [0127] AS-layer or application layer which is a higher layer or second layer above access layer/physical layer),  sidelink (SL) discontinuous reception (DRX) (see discontinuous reception DRX is configured [0127]) information for broadcast or groupcast (see groupcast/multicast [0023]), based on the application information and a layer-2 identifier by the second layer (see [0024] “an AS-layer UP L2 Protocol Stack with unicast/groupcast DRB at a RAN node and a unicast/groupcast SL-RB via a L-UE for a Mode 1 M-UE (using RLC layer relaying), according to an embodiment of”); and
communicating with a second UE on the SL DRX information (see M-UE2/MUE1 in fig. 2a);
Rao does not specifically disclose however Adjakple in the same field of invention discloses and the service type is identified based on an intelligent transport systems-application object identifier (ITS-AID) or a provider service identifier (PSID) (see layer-3 ID may be mapped to the V2x PSID or ITS-AID in [0141]);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rao with that of Adjakple. Doing so would conform to well-known standards in the art of invention.
 	Regarding claim 4, Rao in view of Adjakple discloses the method according to claim 1, wherein the SL DRX information is broadcast to other UEs which are not connected to the first UE (see L-UE in fig. 2a).
 	Regarding claim 5, Rao in view of Adjakple discloses the method according to claim 1, wherein the SL DRX information is transmitted to the second UE through a physical sidelink broadcast channel (PSBCH).
 	Regarding claim 6, Rao in view of Adjakple discloses the method according to claim 1, wherein the SL DRX information is transmitted to the second UE through second sidelink control information (SCT) (sidelink control information [0067]).
 	Regarding claim 7, Rao in view of Adjakple discloses the method method according to claim 6, wherein first SCI includes an indicator indicating whether the SL DRX information is included in the second SCI (see [0091], “The RP assignment may be indicated by the following: in the SCI, in a (open access) MAC CE, or in a broadcast message sent via PC5-RRC connection 408 when performing SL transmissions.”).
 Regarding claim 8, Rao in view of Adjakple discloses the method method according to claim 6, wherein when a part of the SL DRX information being included in the second SCI, remaining SL DRX information is transmitted to the second UE through a physical sidelink shared channel (PSSCH) ([0154], “PSSCH”).
 Regarding claim 9, Rao in view of Adjakple discloses the method method according to claim 8, wherein the second SCI includes an indicator indicating whether the remaining SL DRX information is included in the PSSCH (see PSSCH [0154]).
 Regarding claim 10, Rao in view of Adjakple discloses the method method according to claim 1, wherein the SL DRX information is transmitted to the second UE through a PSSCH (see PSSCH [0154]).
Regarding claim 11, Rao in view of Adjakple discloses the method first user equipment (UE) in a wireless communication system, the first UE comprising:
at least one processor (see [0222], Processor); and
at least one computer memory (see [0011], “see PSSCH [0154]”) operably coupled to the at least one processor and storing instructions which when executed, cause the at least one processor to perform operations,
wherein the operations include:
Providing application information from a  first layer of the first UE to second layer of the first UE (see [0021] FIG. 6 is an illustration of an AS-layer control plane (CP) L2 protocol stack for a Mode 1 L-UE or mode 1 M-UE, different modes for the either UE to communicate with RAN node, via transfer of information between PHY layer and higher Layers as seen in fig. 6, according to an embodiment of the present disclosure, where figure 6 illustrates application stack as provided by applicant instant fig. 3b), wherein the application information is related to a service type (see [0021], “Mode 1 L-UE and a mode 1 M-UE”, wherein this is the same UE with different layers as known in the art for access layer of the UE and higher layer of the UE);
generating, by the second layer of the first UE (see [0127] AS-layer or application layer which is a higher layer or second layer above access layer/physical layer),  sidelink (SL) discontinuous reception (DRX) (see [0127]) information for broadcast or groupcast (groupcast/multicast [0023]), based on the application information and a layer-2 identifier  (“AS-layer CP L2 protocol ”); and
communicating with a second UE on the SL DRX information (see M-UE2 in fig. 2a);
Rao does not specifically disclose however Adjakple in the same field of invention discloses and the service type is identified based on an intelligent transport systems-application object identifier (ITS-AID) or a provider service identifier (PSID) (see layer-3 ID may be mapped to the V2x PSID or ITS-AID in [0141]);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rao with that of Adjakple. Doing so would conform to well-known standards in the art of invention.

Regarding claim 13, Rao in view of Adjakple discloses the method of the first UE according to claim 11, wherein the first UE communicates with at least one of another UE, a UE related to an autonomous driving vehicle, a base station, or a network (see network fig. 2a).



Allowable Subject Matter

Claims 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643